       Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 1 of 10




Ryan Farnsworth, ID #8885
Avery Law
770 S. Woodruff Ave
Idaho Falls, ID 83401
Tel: 208-524-3020
Fax: 208-524-2051
Email: ryan@averylaw.net
Attorneys for Plaintiff,
Roger Davison

                   UNITED STATES DISTRICT COURT
                      IN THE DISTRICT OF IDAHO

ROGER DAVISON,                              Case No.: 1:21-cv-00111

            Plaintiff,                      COMPLAINT AND DEMAND FOR
                                            JURY TRIAL FOR VIOLATIONS
      v.                                    OF:

                                              1. Telephone Consumer Protection
NETCREDIT LOAN SERVICES,                         Act, 47 U.S.C. § 227 et seq.;
LLC d/b/a NETCREDIT,                          2. Intrusion Upon Seclusion

            Defendant.




             COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Roger Davison (“Plaintiff” or “Mr. Davison”), by and through his

attorneys, alleges the following against Defendant NetCredit Loan Services, LLC

d/b/a NetCredit. (“NetCredit” or “Defendant”):

///

///
                                        1
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 2 of 10




                                    INTRODUCTION

      1.     Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.     Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                         JURISDICTION AND VENUE

      3.     Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28

U.S.C. 1331.

      4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claim occurred in this District.

Because Defendant transacts business here, personal jurisdiction is established.

                                     PARTIES

      5.     Plaintiff is a natural person residing in Idaho.

                                            2
         Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 3 of 10




        6.    Defendant is a company that offers online loans and other financial

services to consumers. Defendant’s principal place of business is in Chicago, IL.

Defendant be served through its registered agent for service of process, CT

Corporation System, 921 S Orchard St., Ste G, Boise, Idaho 83705.

        7.    Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                          FACTUAL ALLEGATIONS

        8.    Defendant is attempting to collect an alleged debt from Plaintiff.

        9.    In or around May 2020, in an attempt to collect on an alleged consumer

account, Defendant began contacting Plaintiff on his personal cellular phone number

ending in 9955 and his work cellular phone number ending in 0767.

        10.   On or about May 30, 2020, Plaintiff answered a call from Defendant.

After picking up the call, Plaintiff noticed an unusually long delay and recalls

hearing a series of beeps or tones before the representative began speaking,

consistent with the use of an automatic dialing system.

        11.   The representative indicated that Defendant was attempting to collect a

debt.

        12.   Plaintiff apologized because he was not able to make a payment and

requested to be contracted in writing only.

                                           3
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 4 of 10




      13.    Despite this conversation and stating that he wanted to be contacted in

writing only, Defendant continued its assault of harassing automated debt collection

calls to Plaintiff’s cellular phone.

      14.    Between May 30, 2020 and October 31, 2020, Defendant called

Plaintiff on his cellular phone approximately two hundred (200) times.

      15.    Defendant even placed calls to Plaintiff’s work phone.

      16.    Defendant would call Plaintiff’s personal cell phone and when there

was no answer, would then place a call to Plaintiff’s work phone.

      17.    Upon information and belief, Defendant also called and texted, or

attempted to call and text friends and family of Plaintiff, with the intention that they

would communicate to Plaintiff that Defendant was attempting to collect a debt from

him, causing Plaintiff additional embarrassment and distress.

      18.    Upon information and belief, Defendant called Plaintiff and delivered

prerecorded or artificial voice messages.

      19.    Upon information and belief, Defendant’s automatic dialer failed to

return to the on-hook state within 60 seconds of completion of dialing.

      20.    Upon information and belief, the phone system used by Defendant

places more calls than there are collection representatives available, resulting in

more calls made to Plaintiff.



                                            4
         Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 5 of 10




       21.   Upon information and belief, use of the automated telephone dialing

system by Defendant allowed Defendant to call Plaintiff more times than it otherwise

would have been able to had it dialed manually, increasing the harassing nature of

the calls.

       22.   Upon information and belief, Defendant’s phone system is capable of

placing tens of thousands of automated phone calls a day.

       23.   Upon information and belief, Defendant’s representatives did not

review Plaintiff’s account notes and/or file prior to a collection call being made to

him by Defendant’s automated phone system.

       24.   Defendant’s conduct was done willfully and knowingly.

       25.   Defendant was aware that Plaintiff could not make a payment, and that

he revoked consent to be called, and despite this, Defendant continued to place

automated debt collection calls to Plaintiff’s cellular phone.

       26.   Defendant’s calls were excessive and done with the purpose of

attempting to harass Plaintiff into making a payment on the account.

       27.   The conduct was not only willful but done with the intention of causing

Plaintiff such distress, so as to induce him to pay the debt.

       28.   Further, the conduct was done with such frequency so as to harass

Plaintiff and cause him great annoyance.



                                           5
          Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 6 of 10




         29.   Plaintiff attempted to explain his situation and request that Defendant

contact him in writing only in an attempt to get the calls to stop, however, Defendant

continued to lay siege on Plaintiff’s cellular phone with automated debt collection

calls.

         30.   The global pandemic caused Plaintiff a great deal of emotional distress

and mental pain and anguish.

         31.   Defendant’s incessant automated collection calls, despite Plaintiff’s

revocation, exacerbated his emotional distress and mental pain and anguish.

         32.   Plaintiff attempted to explain to Defendant that he could not make a

payment and wanted to be contacted in writing only in an effort to get the calls to

stop, however, Defendant continued to place a significant amount of calls to Plaintiff

on an almost daily basis to both his personal and work cell phone.

         33.   Defendant’s intrusion upon Plaintiff’s seclusion was highly offensive

to the reasonable person and far exceeded reasonable collection efforts. Defendant’s

conduct was especially unreasonable because it called relentlessly shortly after

Plaintiff had explained he was not able to make a payment, that he was out of work,

that he was affected by the pandemic and that he wanted to be contacted through the

mail only.

         34.   Defendant acted maliciously and subjected Plaintiff to oppression.



                                           6
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 7 of 10




      35.     Due to Defendant’s actions, Plaintiff has suffered from immense

emotional and mental pain and anguish, including but not limited to, stress, anxiety,

headaches, sleepless nights, embarrassment and humiliation.

                                     COUNT I
                    (Violations of the TCPA, 47 U.S.C. § 227)

      36.     Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      37.     Defendant violated the TCPA. Defendant’s violations include, but are

not limited to the following:

            a. Within four years prior to the filing of this action, on multiple

              occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

              which states in pertinent part, “It shall be unlawful for any person

              within the United States . . . to make any call (other than a call made

              for emergency purposes or made with the prior express consent of the

              called party) using any automatic telephone dialing system or an

              artificial or prerecorded voice — to any telephone number assigned to

              a . . . cellular telephone service . . . or any service for which the called

              party is charged for the call.

            b. Within four years prior to the filing of this action, on multiple

              occasions, Defendant willfully and/or knowingly contacted Plaintiff

              using an artificial prerecorded voice or an automatic telephone dialing
                                               7
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 8 of 10




              system and as such, Defendant knowing and/or willfully violated the

              TCPA.

      38.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                     COUNT II
                            (Intrusion Upon Seclusion)

      39.     Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      40.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon

seclusion as, “One who intentionally intrudes… upon the solitude or seclusion of

another, or his private affairs or concerns, is subject to liability to the other for

invasion of privacy, if the intrusion would be highly offensive to a reasonable

person”.

      41.     Defendant violated Plaintiff’s privacy. Defendant’s violations include,

but are not limited to, the following:

            a. Defendant intentionally intruded, physically or otherwise, upon

              Plaintiff’s solitude and seclusion by engaging in harassing phone calls
                                           8
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 9 of 10




               in an attempt to collect on an alleged debt despite Plaintiff’s request for

               the calls to cease.

            b. The number and frequency of the telephone calls to Plaintiff by

               Defendant after Plaintiff’s request for the calls to cease constitute an

               intrusion on Plaintiff's privacy and solitude.

            c. Defendant’s conduct would be highly offensive to a reasonable person

               as Plaintiff received calls that often-interrupted Plaintiff’s work.

            d. Defendant’s acts, as described above, were done intentionally with the

               purpose of coercing Plaintiff to pay the alleged debt.

      42.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant

is liable to Plaintiff for actual damages.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Roger Davison, respectfully requests judgment be

entered against Defendant NetCredit Loan Services, LLC d/b/a NetCredit, for the

following:

               A.    Statutory damages pursuant to 47 U.S.C. § (b)(3)(B) and 47

                     U.S.C. § (b)(3)(C);

               B.    Declaratory judgment that Defendant violated the TCPA;

               C.    Actual damages pursuant to Restatement of the Law, Second,

                     Torts § 652(b);

                                             9
        Case 4:21-cv-00111-BLW Document 1 Filed 03/10/21 Page 10 of 10




              D.     Awarding Plaintiff any pre-judgment and post-judgment

                     interest as may be allowed under the law; and

              E.     Any other relief that this Honorable Court deems appropriate.

                             DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 10th day of March 2021.


                                          By: /s/ Ryan Farnsworth
                                          Ryan Farnsworth, ID #8885
                                          Avery Law
                                          770 S. Woodruff Ave
                                          Idaho Falls, ID 83401
                                          Tel: 208-524-3020
                                          Fax: 208-524-2051
                                          Email: ryan@averylaw.net
                                          Attorneys for Plaintiff,
                                          Roger Davison




                                               10
